
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


February 23, 2011

Kurt Hoffman
5425 NE 85th Street
Seattle, WA 98115

Dear Kurt:

        This Employment Agreement (the "Agreement") dated as of February [    ],
2011 and effective as of April [    ], 2011 (the "Effective Date"), is made by
and between Kurt Hoffman (the "Executive") and Hawaiian Telcom
Communications, Inc. and any of its subsidiaries and affiliates as may employ
Executive from time to time (collectively, and together with any successor
thereto, the "Company"). Notwithstanding anything herein to the contrary, this
Agreement shall be void and of no force and effect if within 20 days of the
Effective Date the Company is not, acting reasonably and in good faith,
satisfied with the results of a background check on the Executive.

RECITALS

        A.    The Company desires to engage the Executive to perform services
pursuant to the terms and conditions of this Agreement.

        B.    The Executive desires to provide services to the Company on the
terms herein provided.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and of the covenants
set forth below, the parties agree as follows:

1.    Certain Definitions.    

(a)"Annual Base Salary" shall have the meaning set forth in Section 3(a).

(b)"Board" shall mean the Board of Directors of the Company.

(c)"Cause" to terminate the Executive's employment shall include any of the
following facts or circumstances:

(i)Executive's failure to follow a legal order of the Board, other than any such
failure resulting from the Executive's Disability, and such failure is not
remedied within 30 days after receipt of written notice;

(ii)Executive's gross or willful misconduct in the performance of duties that
causes or is reasonably likely to cause damage to the Company;

(iii)Executive's conviction of felony or crime involving material dishonesty or
moral turpitude;

(iv)Executive's fraud or, other than with respect to a de minimis amount,
personal dishonesty involving the Company's assets; or

(v)The Executive's unlawful use (including being under the influence) or
possession of illegal drugs on the Company's premises or while performing the
Executive's duties and responsibilities under this Agreement.

Prior to a termination pursuant to Section 4(a)(iii), the Company shall conduct
a reasonable investigation to determine, based on information reasonably
available to the Company, whether Cause for termination exists.

(d)"Company" shall have the meaning set forth in the preamble.

(e)"Compensation Committee" means the Compensation Committee of the Board.

--------------------------------------------------------------------------------



(f)"Date of Termination" shall mean (i) if the Executive's employment is
terminated by his death, the date of his death; or (ii) if the Executive's
employment is terminated pursuant to Section 4(a)(ii) - (vi), either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to Section 4(b), whichever is earlier.

(g)"Disability" shall mean the absence of the Executive from the Executive's
duties to the Company on a full-time basis for a total of six months during any
12-month period as a result of incapacity due to mental or physical illness,
which determination is made by a physician selected by the Company and
acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably). Notwithstanding
the foregoing, a Disability shall not be "incurred" hereunder until, at the
earliest, the last day of the sixth month of such absence and in no event shall
Executive be determined to be Disabled unless such physician determines that
such illness can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

(h)"Executive" shall have the meaning set forth in the preamble.

(i)The Executive shall have "Good Reason" to resign his employment upon the
occurrence of any of the following:

1.a material diminution in Executive's authority, duties or responsibilities;

2.the Company's material breach of this Agreement (including, without
limitation, the Company's material failure to provide payments or benefits
required under this Agreement); or

3.the relocation of the Executive's principal office, without his consent, to a
location that is in excess of 100 miles from Honolulu, Hawaii.

(j)The Executive may not resign his employment for Good Reason unless:

1.the Executive provides the Company with at least 30 days prior notice of his
intent to resign for Good Reason (such notice to be provided to the Company
within 90 days of the initial act or omission claimed to give rise to Good
Reason); and

2.the Company does not remedy the alleged violation(s) within the 30-day notice
period.

(k)"Inventions" shall have the meaning set forth in Section 6(d).

(l)"Notice of Termination" shall have the meaning set forth in Section 4(b)

(m)"Performance Compensation Plan" shall have the meaning set forth in
Section (3)(b).

2.    Employment.    

(a)The Company shall employ the Executive and the Executive shall enter the
employ of the Company, for the period set forth in Section 2(b), in the position
set forth in Section 2(c), and upon the other terms and conditions herein
provided.

(b)Executive will be an employee at-will of the Company. The Company may
terminate Executive's employment at any time for any lawful reason, at its
discretion. Likewise, Executive may terminate his employment with the Company at
any time for any reason; however, the Company requests that, as a courtesy, the
Executive give the Company 30-days advance written notice prior to a voluntary
employment separation.

(c)Position and Duties.    The Executive shall serve as Chief Operating Officer
of the Company and shall have the authorities, duties and responsibilities
customarily commensurate with such position and such additional
responsibilities, duties and authority, as may from time to time be

2

--------------------------------------------------------------------------------



reasonably assigned to the Executive by the Chief Executive Officer or his
designee. The Executive shall report to the Chief Executive Officer. The
Executive shall devote his full working time, attention and efforts to the
business and affairs of the Company. The Executive will be knowledgeable of and
comply with the Company's rules and policies as adopted by the Company from time
to time. It shall not be a violation of this Agreement for the Executive to
(i) serve on industry trade, civic or charitable boards or committees;
(ii) deliver lectures or fulfill speaking engagements; or (iii) manage personal
investments, as long as such activities do not materially interfere with the
performance of the Executive's duties and responsibilities. The Executive shall
be permitted to serve on for-profit corporate boards of directors and advisory
committees if approved in advance by the Board, which approval shall not
unreasonably be withheld. In addition, Executive shall be permitted to fulfill
obligations under the terms and conditions of his services agreement as
previously disclosed to the Company as long as it does not interfere with
Executive's duties or responsibilities.

3.    Compensation and Related Matters.    

(a)Annual Base Salary.    The Executive shall receive a base salary at a rate of
$400,000 per annum, which shall be paid in accordance with the customary
compensation practices or policies of the Company (the "Annual Base Salary").
Annual Base Salary may be increased, but not decreased, from time to time by the
Board. Paydays are expected to be every other Friday (normally 26 pay days a
year). Executive's paycheck shall be delivered to Executive or made available to
Executive on such dates. If a payday falls on a holiday or weekend, Executive
may pick up his paycheck on the weekday immediately preceding the payday.

(b)Moving Allowance.    In addition to your Base Salary, you will receive a
moving allowance of $50,000, payable in the first payroll cycle after your
Effective Date according to usual payroll practices. This payment is subject to
normal taxes.

(c)Annual Performance Payment.    The Executive will participate in an annual
performance-based compensation plan ("Performance Compensation Plan")
established by the Company's Board of Directors or Compensation Committee
thereof, at a level that is consistent with the Performance Compensation Plan
(current specified target of 75% of your Annual Base Salary). The actual
payment, if any, shall be pursuant to the terms and conditions set forth in the
Performance Compensation Plan and shall be payable at such time as such payments
are paid to other senior executive officers who participate therein. Payment of
any annual performance compensation described in this subsection (c) will be
subject to your continued employment with the Company through the date the
payment is paid pursuant to the Performance Compensation Plan, except in the
event sections 5(b)(ii) or 5(c)(iii) below apply.

(d)2010 Equity Incentive Plan Award.    The Executive shall be granted a
restricted stock unit award under the Company's 2010 Equity Incentive Plan that
shall be governed by the terms of the Company's standard form of restricted
stock unit agreement, attached hereto as Exhibit A. The restricted stock unit
award shall have a grant date that is the Effective Date of employment and shall
represent a three-year award totaling 195% of the Executive's Annual Base Salary
(i.e., 65% of Annual Base Salary for each year). It is expressly understood that
the Executive's entitlement to participation in the 2010 Equity Incentive Plan
Award is not a guarantee that the award referenced herein shall attain any
particular value in the future.

(e)Benefits.    The Executive shall be entitled to participate in all employee
benefit plans, programs and arrangements of the Company which are applicable to
the senior officers of the Company at a level commensurate with the Executive's
position.

3

--------------------------------------------------------------------------------



(f)Expenses.    The Company shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company in accordance with the Company's expense reimbursement and
travel policies.

(g)Vacation.    The Executive shall be entitled to no less than four weeks paid
vacation for each completed 12 month period of service. Any vacation shall be
taken at the reasonable and mutual convenience of the Company and the Executive.
Paid vacation that has not been taken by Executive during the twelve month
period following the period in which it is earned shall carry over to any
subsequent period up to a maximum accumulated six weeks. Vacation will be
accrued depending on month of hire for the first year of employment per the
Company vacation policy.

4.    Termination.    

        The Executive's employment may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement under the
following circumstances:

(a)Circumstances.

(i)Death.    The Executive's employment shall terminate upon his death.

(ii)Disability.    If the Executive has incurred a Disability, the Company may
give the Executive written notice of its intention to terminate the Executive's
employment. In that event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of his duties. This Section 4
(a) (ii) shall be construed in a manner consistent with the requirements of the
Americans With Disabilities Act and Hawaii Employment Practices law.

(iii)Termination for Cause.    The Company may terminate the Executive's
employment for Cause.

(iv)Termination without Cause.    The Company may terminate the Executive's
employment without Cause.

(v)Resignation for Good Reason.    The Executive may resign his employment for
Good Reason.

(vi)Resignation without Good Reason.    The Executive may resign his employment
without Good Reason.

(b)Notice of Termination.    Any termination of the Executive's employment by
the Company or by the Executive under this Section 4 (other than termination
pursuant to paragraph (a)(i) (death) shall be communicated by a written notice
to the other party indicating the specific termination provision in this
Agreement relied upon and specifying a Date of Termination which, if submitted
by the Executive, shall be at least 30 days following the date of such notice (a
"Notice of Termination") provided, however, that the Company may, in its sole
discretion, change the Date of Termination to any date following the Company's
receipt of the Notice of Termination. A Notice of Termination submitted by the
Company may provide for a Date of Termination on the date the Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company
or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights.

4

--------------------------------------------------------------------------------



(c)Company Obligations Upon Termination.    Upon termination of the Executive's
employment, the Executive (or the Executive's estate) shall be entitled to
receive a lump sum equal to the Executive's Annual Base Salary through the Date
of Termination not theretofore paid, any performance compensation payment if
declared or earned but not yet paid for a completed fiscal year, any expenses
owed to the Executive, any accrued vacation pay owed to the Executive, and any
amount arising from the Executive's participation in, or benefits under any
employee benefit plans, programs or arrangements, which amounts shall be payable
in accordance with the terms and conditions of such employee benefit plans,
programs or arrangements.

5.    Severance Payments.    

(a)Termination for Cause or resignation without Good Reason.    If the
Executive's employment shall terminate pursuant to sections 4(a)(iii) for Cause,
or Section 4(a)(vi) without Good Reason, the Executive shall not be entitled to
any severance payment.

(b)Termination upon death or Disability.    If the Executive's employment shall
terminate pursuant to Sections 4(a)(i) due to the Executive's death, or pursuant
to Section 4(a)(ii) due to the Executive's Disability, the Company shall pay to
the Executive (or the Executive's estate):

(i)within 30 days following the date of death or Disability, as applicable, and
otherwise in separate and distinct equal installment payments in accordance with
the Company's regular payroll practice at the time of Executive's death or
Disability, an amount equal to the Annual Base Salary that the Executive would
have been entitled to receive if the Executive had continued his employment for
a period of six months following the date of death or Disability, as applicable;
and

(ii)a prorated amount of the Executive's annual performance compensation payment
based on the Company's year-to-date performance through the date of death or
Disability, as applicable, in relation to the performance targets set forth in
the Performance Compensation Plan (such amount to be determined in good faith by
the Compensation Committee and paid in the calendar year following the calendar
year in which the death or Disability occurs at such time as such payments are
paid to other executive officers who participate in the Performance Compensation
Plan).

(c)Termination without Cause or Resignation for Good Reason.

        (1)   If the Executive's employment shall terminate without Cause
pursuant to Section 4(a)(iv) or for Good Reason pursuant to Section 4(a)(v) (and
such termination constitutes a "separation from service" as defined in Treasury
Regulation 1.409A-1(h) ("Separation")), the Company shall:

(i)Continue to pay, in separate and distinct equal installment payments in
accordance with normal payroll practices at the time of the Separation, the
Executive's Annual Base Salary for the period beginning on the date of
Separation and ending on the earliest to occur of (a) the eighteen month
anniversary of the date of Separation, (b) the first date the Executive violates
any covenant contained in Section 6, (c) the fifth (5th) day following the date
of Separation in the event the Company has not received by that date the
Executive's executed general waiver and release of claims in the Company's
customary form and voluntary waiver of any review period, or (d) the first date
of the Executive's revocation of the general waiver and release; and

5

--------------------------------------------------------------------------------







(ii)Continue coverage (at the Company's expense), for the period set forth in
clause (i) above, for the Executive and any dependents under the Company group
health benefit plan in which the Executive and any dependents were entitled to
participate immediately prior to the date of Separation, excluding Exec-U-Care
or similar supplemental coverage policies for senior executives; and

(iii)Pay you a pro-rated performance compensation payment for the year of
Separation, which except for the pro-ration shall be pursuant to the terms and
conditions set forth in the Performance Compensation Plan and shall be paid in
the calendar year following the calendar year in which the Separation occurs at
such time as such payments are paid to other executive officers who participate
therein.

        (2)   This Section 5(c)(2) shall apply only to the extent that any
payment under this Agreement constitutes "nonqualified deferred compensation"
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and not to payments that are exempt from Section 409A of the Code
(due to, for example, application of the short term deferral rule or separation
pay exceptions). To the extent any such payment of any amount constitutes
"nonqualified deferred compensation" and the Executive is deemed on the date of
termination to be a "specified employee" within the meaning of Code
Section 409A(a)(2)(B), any amounts to which Executive is entitled under this
Section 5 that constitute "non-qualified deferred compensation" under Code
Section 409A and would otherwise be payable prior to the earlier of (i) the
6-month anniversary of the Executive's Separation and (ii) the date of the
Executive's death (the "Delay Period") shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent such delay is required under Section 409A of the Code. Any lump sum
payment of delayed payments under this Section 5(c)(2) shall be paid with
interest to reflect the period of delay, with such interest to accrue at the
prime rate in effect at Citibank, N.A. at the time of the Separation. Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. The determination of whether the Executive is a "specified employee" for
purposes of Code Section 409A(a)(2)(B)(i) as of the time of Separation shall
made by the Company in accordance with the terms of Code Section 409A and
applicable guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

(d)Survival.    The termination of employment hereunder shall not impair the
rights or obligations of any party that accrued prior to such termination.

6.    Restrictive Covenants.    

(a)Non-Compete.    Executive acknowledges that by virtue of his position with
the Company, he will develop considerable expertise in the business of the
Company. During Executive's employment with the Company and for a period of
365 days following the date of the Executive's termination of employment for any
reason (the "Non-Competition Period"), the Executive shall not directly or
indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business that competes with any
telecommunications business of the Company or any entity owned by the Company
anywhere in the State of Hawaii provided, however, that the Executive shall be
permitted to acquire a passive stock or equity interest in such a business
provided the stock or other equity interest acquired is not more than five
percent (5%) of the outstanding interest in such business. Nothing herein shall
prevent the Executive from engaging in any activity with, or holding any
financial interest in, a non-competitive division,

6

--------------------------------------------------------------------------------



subsidiary or affiliate of an entity engaged in a business that competes with
the Company so long as such activities do not harm the Company.

(b)Non-Solicitation of Employees and Customers.    During the Non-Competition
Period, the Executive will not and will not permit any of his associates to,
directly or indirectly, recruit or otherwise solicit or induce any non-clerical
employee, customer, subscriber or supplier of the Company to terminate, or
otherwise change its relationship with the Company, or establish any
relationship with the Executive or any of his associates for any business
purpose that is prohibited by subsection (a) above. Nothing herein shall prevent
the Executive from serving as a reference.

(c)Confidentiality.    The Executive shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for his benefit or the benefit of any person, firm,
corporation or other entity any confidential or proprietary information or trade
secrets of or relating to the Company, including, without limitation,
information with respect to the Company's operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade secrets.
The parties hereby stipulate and agree that as between them the foregoing
matters are important, material and confidential proprietary information and
trade secrets and affect the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). The Executive may respond to a
lawful and valid subpoena or other process but shall: (i) give the Company the
earliest reasonably possible notice thereof, (ii) as much reasonably in advance
of the return date as possible, make available to the Company and its counsel
the documents and other information sought, and (iii) reasonably assist (the
"Assistance") such counsel in resisting or otherwise responding to such process.
The Company shall reimburse Executive for all reasonable expenses he incurs in
providing such Assistance. Notwithstanding Section 6(c), the Executive may use
or disclose information that is public knowledge.

(d)Inventions.    All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) directly related
to the Company's business, whether or not patentable, copyrightable, registrable
as a trademark, or reduced to writing, that the Executive may discover, invent
or originate during the Non-Competition Period, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Company ("Inventions"), shall be the exclusive property of the Company. The
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its rights therein, and shall assist the
Company, at the Company's expense, in obtaining, defending and enforcing the
Company's rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

(e)Non-Disparagement.    During the Non-Competition Period, the Executive shall
not disparage the Company or any of its affiliates, any of their respective
products or practices, or any of their respective directors, officers, agents,
employees, representatives, shareholders, members or affiliates, either orally
or in writing.

(f)Interpretation.    The Executive and the Company acknowledge and agree that
the time, scope, geographic area and other provisions of the covenants set forth
herein have been specifically negotiated by sophisticated parties and that such
provisions are reasonable under the

7

--------------------------------------------------------------------------------



circumstances. The parties further agree that if, despite the foregoing
acknowledgement, a court or other tribunal of competent jurisdiction holds that
any of the restrictions of the covenants set forth herein are unenforceable, the
maximum restrictions of time, scope or geographic area reasonable under the
circumstances, as determined by such court or tribunal, shall be substituted for
any such restrictions held unenforceable. The provisions of this Agreement shall
survive the termination of Employee's employment with the Company.

(g)Injunctive Relief.    Executive acknowledges and agrees that that a breach of
any of the covenants contained in this Agreement will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in this Agreement, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to specific performance and injunctive relief.

7.    Assignment and Successors.    

The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates, provided said successor entity assumes all of the obligations of the
Company hereunder. The Executive may not assign his rights or obligations under
this Agreement to any individual or entity, except his estate upon his death.

8.    Governing Law.    

This Agreement shall be, interpreted and enforced in accordance with the laws of
the State of Hawaii and, where applicable, the laws of the United States.

9.    Notices.    

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by telex, telecopy, electronic
mail, overnight courier service or certified or registered mail, postage
prepaid, as follows:

(a)If to the Company:

Hawaiian Telcom
1177 Bishop Street
Honolulu, HI 96813
Fax:  (808) 546-8955
Attn: President and Chief Executive Officer

(b)If to the Executive:

Kurt Hoffman, at his last known address.

(c)or at any other address as any party shall have specified by notice in
writing to the other party.

10.    Counterparts.    

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

8

--------------------------------------------------------------------------------



11.    Entire Agreement.    

The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively the "Related
Agreements") are intended by the Parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence that attempts to modify the express terms of
this Agreement. The parties further intend that this Agreement and the Related
Agreements shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
arbitral, administrative, or other legal proceeding to vary the terms of this
Agreement and the Related Agreements.

12.    Amendments; Waivers.    

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party with
any provision of this Agreement provided; however, that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other contractual term
or subsequent breach. No failure to exercise or delay in exercising any right
under this Agreement may be construed as waiver of that right.

13.    No Inconsistent Actions.    

The parties shall not voluntarily undertake or fail to undertake any action or
course of action inconsistent with the provisions or essential intent of this
Agreement. The Parties intend to act in a fair and reasonable manner with
respect to the interpretation and application of this Agreement.

14.    Construction.    

This Agreement shall be deemed drafted equally by both parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary.

15.    Arbitration.    

Any dispute or controversy between the Parties arising under or in connection
with this Agreement or Executive's hire, employment, or termination from
employment shall be settled exclusively by arbitration, conducted before an
arbitrator in Hawaii in accordance with the employment rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction, provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
Agreement and the Executive hereby consents that such restraining order or
injunction may be granted without requiring the Company to post a bond. Only
individuals who are (i) lawyers engaged in the practice of law; and (ii) on the
AAA register of arbitrators shall be selected as an arbitrator. Within 20 days
of the closure of the arbitration record, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable,
provided however, that the parties agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration in
connection with claims arising out of this Agreement. The arbitrator, as
permitted by law, shall require the non-prevailing party to pay the arbitrator's
full fees and expenses or, if in the arbitrator's opinion there is no prevailing
party, the arbitrator's fees and expenses will be borne equally by the parties
thereto. In the event action is

9

--------------------------------------------------------------------------------



brought to enforce the provisions of this Agreement pursuant to this Section 15,
the non-prevailing parties shall be required to pay the reasonable attorney's
fees and expenses of the prevailing parties to the extent determined to be
appropriate by the arbitrator, acting in its sole discretion.

16.    Validity; Enforcement.    

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, such provision shall be severable and this Agreement shall be
construed and enforced as if such provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect. Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

17.    Withholding    

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

18.    Warranty of Noninterference.    

The Executive warrants that he has taken all actions required under the terms of
any prior employment in order to terminate that employment and that the
provisions contained in any prior agreements with former employers, if any, do
not affect the Executive's ability to carry out his responsibilities on behalf
of the Company. Executive warrants that his full compliance with this Agreement
shall not interfere with, breach, violate, or abridge any other contractual
(express or implied) legal or fiduciary obligation of Executive to any other
person or business organization including, without limitation, any duty of
protection, non-use or non-disclosure with respect to confidential or
proprietary information or trade secrets concerning any of Executive's prior
employers or their employees, customers , prospective customers or providers.
Executive further represents and warrants that he has not been induced by the
Company to breach any existing contractual relation in order to come to work for
the Company.

19.    Indemnification and Insurance.    

The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the State of Hawaii, as in effect at the time of the subject act or
omission, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its subsidiaries or his serving or having
served any other enterprise, plan or trust as a director, officer, employee or
fiduciary at the request of the Company (other than any dispute, claim or
controversy arising under or relating to this Agreement (except for this
Section 19)). The provisions of this Section 19 shall survive any termination of
Executive's employment or any termination of this Agreement.

20.    Employee Acknowledgement    

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

    Hawaiian Telcom Communications, Inc.
 
 
By
 
/s/ Eric K. Yeaman


--------------------------------------------------------------------------------

Eric K. Yeaman
Its President and Chief Executive Officer
 
 
 
 
/s/ Kurt Hoffman


--------------------------------------------------------------------------------

Kurt Hoffman

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25

